807 So. 2d 816 (2002)
Richard Alan MACCI, Appellant,
v.
Lisa Marie MACCI, Appellee.
No. 4D01-4541.
District Court of Appeal of Florida, Fourth District.
February 27, 2002.
Andrew Schein of Beverly L. Vesel, P.A. & Associates, Ft. Lauderdale, for appellant.
Lisa Marie Macci of Lisa Marie Macci, P.A., Boca Raton, for appellee.
PER CURIAM.
We reverse the order finding Richard Macci in contempt for failure to pay support and fees. The order does not contain a recital of the facts upon which the court's findings are based as mandated by rule 12.615(d)(1), Florida Family Law Rules of Procedure.
We remand for modification or further proceedings.
STONE, HAZOURI, and MAY, JJ., concur.